Citation Nr: 1432984	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-47 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1. Entitlement to service connection for bilateral pes planus. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs








INTRODUCTION

The Veteran served on active duty from July 1966 to May 1967. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision issued by a special processing unit ("Tiger Team" of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Ultimately, the RO in Chicago, Illinois has jurisdiction of the case. 

The matter was last before the Board in April 2013 and remanded to the RO for further development. As then noted, the Board rephrased the Veteran's claim for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that in adjudication of a veteran not represented by legal counsel, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1. The Veteran's bilateral pes planus, which was noted upon his entry onto active military duty, was not aggravated by military service.

2. The Veteran does not have a mental disorder that was caused or aggravated by any incident of active military service. 





CONCLUSIONS OF LAW

1. The criteria to establish service connection for bilateral pes planus are not approximated or met. 38 U.S.C.A. §§ 1110, 5107 (West 2002);38 C.F.R. § 3.303 (2013).

2. The criteria to establish service connection for a mental disorder are not approximated or met. 38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. § 3.303   (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received in October 2007, the RO advised the claimant by letter dated in January 2008 of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim as well as how effective dates and service-connected ratings are established. A further notice letter was provided to the Veteran in March 2008, regarding his claimed mental disorder. The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA also includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

VA has therefore satisfied its duties under applicable law and the appeal is ready for review.

Service connection - in general

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).


Bilateral Pes Planus

The Veteran's service entrance examination of May 1966 indicates that asymptomatic pes planus was noted. In February 1967, the Veteran complained of a blister on his left foot, and the service department medical care provider indicated that the Veteran had "mid pes planus," which was then "not too much a problem." In May 1967, the Veteran underwent a pre-separation physical examination. He then denied having or ever having had, foot trouble. Clinical examination of his feet was normal.

The Veteran's pre-service entrance examination and pre-discharge examination therefore show that (1) he had a pre-existing foot disorder noted at service entrance and (2) there was then noted no aggravation of that disorder when he was discharged. Indeed as to the latter, the Veteran's then-contemporaneous report is highly probative as to his subjectively and competently reported symptoms. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service. 38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b) ; Cotant v. Principi, 17 Vet. App. 116   (2003). Because his disorder was "noted" within the meaning of the law, the Veteran was not presumed to have been in sound physical condition as to his feet at the time he entered active service. 

The dispositive question then becomes whether the Veteran's noted, pre-existing foot disorder was aggravated during or as a result of military service. In September 2008 and April 2013, the Veteran underwent VA examinations which both found no military service aggravation of the pre-existing disorder Although the former examination was not accompanied by a review of the claims folder, the facts and circumstances as set out in the examination report are reflected in the claims folder. The latter examination fully accounted for information in the claims folder. In whole, these examinations are factually informed, medically competent and responsive to the Board's central inquiry. 

The Veteran has produced no evidence that countervails the reports of the VA examiners. To the extent that he is competent to allege in-service foot pain as a layperson, he is not competent to opine that there was aggravation of his pre-existing foot disorder. The appeal will therefore be denied.  


Mental Disorder

The Veteran alleges he sustained a mental disorder, specifically post-traumatic stress disorder (PTSD) as a result of allegedly being slapped by a senior non-commissioned officer. In accordance with the ruling in Clemons, supra, the Board has reviewed the entirety of the file with a view towards determining whether any mental disorder may be linked to service. The preponderance of the evidence is against the claim, and the appeal will be denied. 

In addition to those provisions noted above with regard to service connection, In addition to those criteria listed above, service connection for PTSD generally requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. 
§ 3.304(f) .

The evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the veteran "engaged in combat with the enemy." Hayes v. Brown, 5 Vet. App. 60 (1993). If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) . 

Prior to July 13, 2010, VA regulations and Federal court precedent decisions established that if the claimed stressor is not combat related, the veteran's lay testimony regarding his inservice stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence. See, e.g., Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996); Doran v. Brown, 6 Vet. App. 283, 289   (1994). Court decisions have held that there is no requirement that such corroboration must be found in the service records. However, the credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Veteran has not alleged, nor does the evidence suggest that he served in combat. Instead, the record indicates that the Veteran was inducted onto active service in July 1966. He apparently completed basic training but absented himself without authority during the entire month of January 1967; underwent Special Court Martial in March 1967 and was discharged in May 1967 before the 6 months sentence to conferment resulting from his court martial was completed, but not before he was arrested by civilian authorities for disorderly conduct and damage to private property.

The Veteran's assertion of having been slapped by a senior non-commissioned officer is not credible. In a February 2008 submission, the Veteran inexplicably alleged that he was assaulted because of his foot pain - specifically that his first sergeant did not believe his account of the severity of his foot pain. During an April 2013 VA mental disorders examination, the Veteran made no mention of the alleged slapping incident. Instead, the Veteran asserted that he became involved in an incident where he witnessed a fellow soldier assault an officer; followed by the first sergeant then assaulting him upon the latter's demand that the Veteran divulge the location of the fellow soldier's weapon. 

In both the September 2008 and April 2013 mental disorders examination, the Veteran was not diagnosed with PTSD, and the examiner found that although the Veteran had depression, it was not caused by military service. The Veteran has produced no evidence to countervail this evidence. 



ORDER

Service connection for bilateral pes planus is denied.

Service connection for a mental disorder, to include PTSD, is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


